UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7132



MELVIN P. DEUTSCH,

                                            Plaintiff - Appellant,

          versus

UNITED STATES DEPARTMENT OF JUSTICE; UNITED
STATES MARSHALS SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-408-2)


Submitted:   November 26, 1996         Decided:     December 17, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Melvin P. Deutsch, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order requiring him to

pay a partial filing fee in order to pursue his complaint filed

under 42 U.S.C. § 1983 (1994). This issue has already been resolved

against Appellant. Deutsch v. United States Dep't of Justice, No.
95-7928 (4th Cir. Apr. 29, 1996) (unpublished). We have reviewed

the record and the district court's order and find that this appeal

is frivolous. Accordingly, we dismiss the appeal pursuant to 28

U.S.C. § 1915(d) (1994), as amended by Prison Reform Litigation Act

of 1996, Pub. L. No. 104-134, 110 Stat. 1321. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2